Citation Nr: 0722853	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-23 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased compensable evaluation for scars 
of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 until 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDING OF FACT

Scars of the right leg are characterized as well healed and 
non-tender with no associated functional loss and measured 5 
centimeters on the right medial calf, 3 centimeters on the 
right medial calf, and 3 centimeters on the mid anterior 
tibia. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for scars of the 
right leg are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Codes (DC) 
7801-7805 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In its evaluation, the Board shall consider all information 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  The Board considers all 
the evidence of record but only reports the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.
 
While on active duty, the veteran injured his right leg in a 
truck accident.  The separation examination noted several 
scars, with a tingling sensation, on the right lower calf.  
On VA examination in April 1977, two non-tender, non-adherent 
scars were described over the right lower extremity.  The 
scars measured 2 inches by 1/2 inch and 1 1/4 inch by 1/2 inch.

In October 2003, the veteran underwent a VA examination.  The 
examiner noted three laceration scars on his right lower leg, 
a 5 centimeter scar in the right medial calf, a 3 centimeter 
scar below the 5 centimeter scar on the medial calf, and a 3 
centimeter scar on the mid anterior tibia.  The scars 
appeared well healed with no signs of infection.  The scars 
were non-tender to palpation.  Both knees had normal range of 
motion, zero to 135 degrees.  

Effective August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49,590, 49,596 (July 31, 2002).  The veteran filed 
his claim for an increased rating in June 2003, and 
therefore, only the revised criteria are applicable.

Under the criteria in effect on and after August 30, 2002, 
scars, other than head, face, or neck, that are deep or that 
cause limited motion, warrant a 10 percent evaluation where 
the area or areas exceeds 6 square inches (39 sq. cm.), and 
higher evaluations for scars that affect a greater area.  38 
C.F.R. § 4.118, DC 7801.  Note 1 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be rated separately and combined in accordance with 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.118, DC 7801.  A deep scar is one 
associated with underlying soft tissue damage.  Id. at Note 
2.  
 
Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion, warrant a 10 percent 
evaluation where the area or areas affected are 144 square 
inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802.  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 2.  Under DC 7803, superficial, 
unstable, scars warrant a 10 percent evaluation.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, 
Note 1.  Under DC 7804, scars that are superficial and 
painful on examination may be assigned a 10 percent 
evaluation.  

Other scars may be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, DC 7805.  In order to 
assign a noncompensable rating under DC 5260, flexion of the 
leg must be limited to 60 degrees, and a 10 percent rating 
requires flexion limited to 45 degrees.  38 C.F.R. § 4.71a, 
DC 5260.  For a noncompensable rating under DC 5261, there 
must be limitation of extension of the leg to 5 degrees, and 
a 10 percent rating requires extension limited to 10 degrees.  
38 C.F.R. § 4.71a, DC 5261.  The standardized range of motion 
for the knee is flexion to 140 degrees and extension to 0 
degrees.  38 C.F.R. § 4.71, Plate II. 

The scar areas are not large enough to warrant a compensable 
rating, and the October 2003 examiner noted that the scars 
were well healed and non-tender.  Additionally, there is no 
medical evidence of record reflecting any restricted range of 
motion or disability associated with the scarring.  

Based upon the above, the Board finds that a preponderance of 
the evidence is against a compensable rating for scars of the 
right leg.  There is no doubt to be resolved in his favor.  
38 U.S.C.A. § 5107(b).  Therefore, the claim must be denied.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (July, 2003, June 2005).  As such, VA 
fulfilled its notification duties.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the appealed January 2004 rating decision clearly 
indicates that the veteran had been assigned a specific 
disability evaluation for his service connected disorder and 
prior rating decisions indicate that effective dates for the 
evaluation had also been established.  Therefore, the Board 
finds no lapse in compliance with Dingess/Hartman.   

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an increased compensable evaluation for scars 
of the right leg is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


